Citation Nr: 0508521	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  02-18 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the residuals of an 
injury of the cervical spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from August 1945 to August 
1946.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 2002 rating decision of the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran disagreed and this appeal 
ensued.  The veteran testified at a hearing at the RO before 
the Board in August 2003.  


FINDING OF FACT

An injury of the cervical was not evident during service or 
until many years thereafter and cervical disc or joint 
disease is not shown to have been caused by any in-service 
event.  


CONCLUSION OF LAW

The residuals of an injury of the cervical spine, including 
degenerative disc and joint disease, were neither incurred in 
nor aggravated by service nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Obligations

VA has a duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim and a duty to 
assist in obtaining such information or evidence.   See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2004).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant'   s possession that pertains to the claim, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 115 
(2004) (granting motion for reconsideration of and vacating 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 
(2004)); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Pelegrini II  held, in part, that a notice as 
required by 38 U.S.C.A. § 5103(a) (West 2002) must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decisions were 
made after November 9, 2000, the date the VCAA was enacted.  

The RO provided the veteran with the appropriate notice for 
compliance with the VCAA.  It notified the appellant of the 
requirements necessary to establish his claim in the 
statement of the case and supplemental statements of the 
case.  In addition, the veteran was furnished letters in 
March 2002 and May 2004 that provided notification of the 
information and medical evidence necessary to substantiate 
this claim, the information and evidence that VA would seek 
to provide, and the information and evidence the appellant 
was expected to provide.  In addition, the RO asked the 
appellant to submit information regarding any evidence that 
he believes pertains to the claim.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi 16 Vet. App. 183 (2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  After VA provided this notice, 
the veteran communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  He has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to 
VA notices.  Therefore, not withstanding Pelegrini II, to 
decide the appeal would not be prejudicial error to the 
veteran.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2004).  Assistance shall also 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  The veteran has been 
afforded the opportunity for a VA examination during the 
course of this claim, but, in November 2004, failed to report 
for the examination.  He did appear at a hearing on appeal.  
Following the most recent notification letter, the case was 
readjudicated in a supplemental statement of the case dated 
in December 2004.  Thus, under the circumstances in this 
case, VA has satisfied its duties to notify and assist the 
veteran, and adjudication of this appeal poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

There is no reasonable possibility further assistance might 
substantiate the claim.  See 38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2004).  On appellate review, 
there are no areas in which further development is needed.  



II.  Analysis

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including degenerative joint disease, may be 
presumed to have been incurred during service if they first 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).

The veteran is claiming service connection for the residuals 
of an injury of the cervical spine that he states occurred 
while he was on active duty.  In testimony at a hearing 
before the undersigned in August 2003, the veteran stated 
that while stationed at an ammunition dump in Nevada he was 
walking among stacks of ammunition shells, each of which 
weighed between 40 and 50 pounds, when one of the stacks 
started to cave in.  One of these shells landed on his back 
and neck.  He stated that he was never treated by a doctor or 
given X-ray examination, but was tended to by a nurse.  
Review of the service medical records, shows no complaint or 
manifestation of a disability of the cervical spine.  On 
examination for separation from service, the spine and 
extremities were noted to be normal.  

The veteran has submitted statements and treatment records 
from several private physicians who have treated him in 
recent years.  These records, which date from January 2000, 
show that the veteran had a history of TURP surgeries and a 
right carpal tunnel release.  It was reported that the 
veteran had undergone his most recent TURP surgery in October 
1999, after which he had persistent complaints of headache 
that were believed to be the result of an inadvertent 
intrathecal puncture during an epidural anesthesia and had 
suffered an apparent post-spinal headache.  Additional 
records show that the veteran underwent a cervical spine 
fusion in October 2000 and was involved in a motor vehicle 
accident in January 2001 after which he began complaining of 
pain in the hands and a sense of weakness in the lower 
extremities.  Examination in February 2001 showed some distal 
upper extremity weakness, bilaterally, and a glove/stocking 
hypesthesia to pinprick in both upper and lower extremities.  
In April 2001, it was noted that the veteran's symptoms 
seemed to have increased following the January 2001 accident, 
although the physical examination was basically unchanged.  
CT and MRI studies conducted in 2001 and 2002 show that the 
veteran is status post anterior internal fixation of the 
cervical spine on multiple levels.  

A report of an independent medical examination, dated in 
September 2001, has been received.  This evaluation was 
apparently performed in association with a lawsuit associated 
with the veteran's January 2001 motor vehicle accident.  The 
physician noted that the veteran had undergone an anterior 
interbody fusion and laminectomy with plating in the cervical 
spine, but that MRI scans and studies that preceded the 
surgery were not terribly abnormal and the veteran's symptoms 
of dysesthesia and paresthesia were essentially the same as 
those prior to the surgery.  The veteran now had increased 
symptoms following the automobile accident.  The physical and 
neurological examinations did not reveal significant physical 
abnormalities, with examination prior and subsequent to the 
surgery not tremendously different in that the veteran 
continued to have a glove and stocking sensory loss, which 
was present earlier.  The impressions were to the effect that 
the veteran's major problem was of an underlying depressive 
personality that borders on suicidal at times.  In the 
examiners opinion, the veteran needed psychiatric counseling 
and had needed it before the surgical procedure performed in 
October 2000.  This was based on the glove and stocking 
sensory changes and statements that he had not had neck pain 
prior to his October 2000 surgery.  This examiner stated 
that, had the veteran had adequate counseling prior to the 
surgery there was a good chance that somebody would have 
found that the cervical decompression was not the treatment 
needed.  

In a July 2003 letter, the veteran's private physician 
indicated that he had been treating the veteran for 
approximately 20 years and that during the veteran's initial 
intake history the veteran related having been injured during 
service when a shell measuring approximately four feet in 
length had fallen on his back.  Since being under this 
physicians care, the veteran had had complaints of chronic 
low back and neck pain.  He was eventually found to have 
cervical disc disease, with spinal cord compression and had 
undergone a cervical discectomy and fusion in October 2000.  
This physician rendered an opinion that the eventual 
development of the process that necessitated the surgical 
procedure was the accident experienced while on active duty.  
A second letter, also dated in July 2003, was received from a 
physician associated with the UCLA Center of East-West 
Medicine who reported having treated the veteran for neck and 
upper back pain.  The veteran had reported that the symptoms 
began after an injury during service in the Navy when a large 
shell fell on his head and back.  

The veteran believes that the cervical spine disorder that 
necessitated cervical spine fusion in October 2000 had its 
onset as the result of an injury that he states he sustained 
during service.  While he testified to this effect at his 
hearing on appeal, it is noted that he is a layman, and, as 
such, is not competent to give an opinion requiring medical 
knowledge such as involved in making diagnoses or explaining 
the etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Recent private examinations recite the 
veteran's uncorroborated history that he sustained a back 
injury during service, but the mere recitation of his history 
does not constitute competent medical evidence of a connection 
with service.  See Reonal v. Brown, 5 Vet. App. 458 (1993); 
LeShore v. Brown, 8 Vet. App. 406 (1995).  It is important to 
note that the veteran was scheduled for an evaluation at VA to 
ascertain if it may have been at least as likely as not that 
the current cervical spine disability may be related to 
service, but he did not report for the examination.  

In view of the above, the Board does not find competent 
medical evidence that supports the veteran's contention that 
his cervical spine disorder is a residual of the injury that 
he contends occurred during service.  It is the determination 
of the Board that the preponderance of the evidence is against 
the claim.  



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for the residuals of an injury of the 
cervical spine is denied.  




	                        
____________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


